DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 2, 2021 has been entered.

Examiner’s Comments
As previously noted in regards to the term "axis diagram” has applicant with reasonable clarity defined the term in paragraphs [0159 & 0161] and illustrated in figure 11A as axis diagram 1102.  Particularly an axis diagram is part of the cylindrical diagram (a term of art, also known as dial diagram/optotype) as noted by applicant: 
It should be appreciated by one of skill in the art that the fine spoke diagram 1102 represents the portion of the gross spoke diagram 1205 which the patient previously selected as appearing different in color from the other portions of the diagram.  It should further be appreciated that fine spoke diagram 1102 uses smaller angular increments between the radii lines to provide a more accurate angular axis determination.

This definition will control interpretation of the term as it is used in the claim. Toro Co. v. White Consolidated Industries Inc., Fed. Cir. 1999; see MPEP 2111.01.IV.A.  Further if the prior art presents a cylindrical diagram which, according to applicants disclosure, is composed of axis diagrams, then is it is 

Response to Arguments
Applicant’s arguments, see remarks, filed June 2, 2021, with respect to the claim rejections under 112 have been fully considered and in combination with the amendments are persuasive.  The claim rejections under 112 have been withdrawn. 
Applicant's arguments filed June 2, 2021 have been fully considered but they are not persuasive. 
Regarding applicant’s argument’s centered on Limon failing to disclose a computerized screen for testing separate from an input device, e.g. a camera input used in determining separation distance, each communicatively coupled to a processor via a network, the examiner is unpersuaded.   The examiner also notes Limon paragraph [0146], reproduced below, with different emphasis added:
The measurement is performed using devices consisting of a camera and a distance display unit, screen and/or projection unit and calculation unit (processor).  The measurement can be carried out using a single device which consists of a camera unit and/or distance metering unit, display and/or projection unit and calculation unit (examples--smartphone, tablet, computer with camera, smartphone with integrated projector), or an assembly of separated devices, each one consisting at least of a single unique unit, that are connected to one another over a local connection (example: cables, WiFi, Bluetooth, infrared or any other wireless connection) and/or remote connection (for example: over IP).

Since Limon clearly discloses the elements may be an assembly of separate devices connected, i.e. networked, the new limitations are read on.  The fact that Limon indicates an alternative embodiment in a single unit, e.g. a smartphone, does not lessen, in any respect, Limon clear disclosure that the elements may be an assembly of separate devices which are networked.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“determining, via a processor, an astigmatism portion of the corrective lenses prescription for the patient using a patient terminal comprising a computerized screen and a portable input device separate from the patient terminal that are each communicatively coupled to the processor via a network” in claim 1;
“identifying, via the processor, an axis of astigmatism of the patient” in claim 1 and 14;
“testing, via the processor, for a cylinder component by preparing at least one cylinder diagram that is orientated to align with the axis of astigmatism of the patient” in claim 1;
“receiving information indicative of the focal-distance of the patient via the portable input device” in claim 1, 14 and 20;
“confirming or determining the focal-distance of the patient from the computerized screen based at least in part on a distance measurement from a depth sensor of the patient from the computerized screen” in claim 3;
“measuring using at least one of the patient terminal or a portable input device a distance of the patient from the computerized screen where details of the at least one cylinder diagram can just be seen or distinguished by the patient” in claim 5 and 17;
“receiving a first input in the portable input device … and receiving a second input in the portable input device” in claims 6 and 18;
“determining the focal-distance as a distance between the patient and the computerized screen when the patient can just identify the detail element of the at least one cylinder diagram” in claim 8;
“connecting a processor to a patient terminal comprising a computerized screen and a portable input device separate from the patient terminal, via a network, to determine the astigmatism portion of the corrective lenses prescription for the patient; identifying, via a processor, an axis of astigmatism of the patient” in claim 14;
“testing, via the processor, for a cylinder component by preparing a diagram that is orientated to align with the axis of astigmatism of the patient” in claim 14;
“determining the at least one cylinder input corresponds to a cylinder measurement based on the relation of the at least one cylinder input to the focal-distance because refractive errors related nearsightedness/farsightedness are reduced or eliminated as a result of the at least one cylinder input being provided when the patient is located at the focal-distance from the computerized screen” in claim 14;
 “confirming or determining that the patient is located at the focal-distance based at least in part on an input from a depth sensor” in claim 16;
“determining the focal-distance as a distance between the patient and the computerized screen when the patient can just identify the detail element of the diagram” in claim 19;
“determining an astigmatism portion for the corrective lenses prescription for the patient” in claim 20;
“identifying an axis of astigmatism of the patient” in claim 20; and
“testing for a cylinder component by preparing a diagram that is orientated to align with the axis of astigmatism of the patient” in claim 20.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(b) as failing to set forth the subject matter which the inventor or a joint inventor the applicant regards as the invention.
Regarding claim 5 “a portable input device” has antecedent issues.  It is unclear if it is referring to the portable input device introduced in claim 1 (assumed) or if it is referring to a new/different element.  For purposes of examination the examiner will use “[[a]] the portable input device”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 recites: “The method according to Claim 1, wherein the at least one input per cylinder diagram is received from the portable input device.”  This 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Insofar as they are understood claims 1, 3-6, 8-11, 14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Limon WO2014/195951, of record, and under 35 U.S.C. 102(a)(2) as being anticipated by Limon US Patent Application Publication 2016/01204021, of record.
Regarding claim 1 Limon discloses a method for determining a corrective lenses prescription for a patient (title & paragraph [0002] e.g. figures 2-3B & 10-12) comprising, separately, for each eye of the patient (inter alia paragraph [0008, 0130 & 0186-87] discuss testing an eye and using a card to cover the untested eye, see figure 3A): determining, via a processor (e.g. processor 110), an astigmatism portion of the corrective lenses prescription for the patient (inter alia paragraph [0013] particularly “present invention … testing one or more types of refractive error … astigmatism including cylindrical power and inter alia paragraph [0105 & 0146] discusses a display or projector e.g. display device/screen 130) and a portable2 input device (e.g. combination of user interface/UI 111 and/or feedback module 113) separate from the patient terminal (inter alia paragraph [0146] notes the elements may be “an assembly of separate devices”) that are each communicatively coupled to the processor via a network (inter alia paragraph [0146] further discusses the separate elements connected), wherein determining the astigmatism portion comprises: at least identifying, via the processor (inter alia paragraph [0107, 0126 & 0146] e.g. “a processor of the personal device for carrying out this estimation; and calculating the refractive error of the eye according to the estimated MDBA and characteristics of the target image”), an axis of astigmatism of the patient (e.g. figure 12 step 151 paragraph [0206] “angle of cylinder axis is received from previous measurements”), testing, via the processor (inter alia paragraph [0107, 0126 & 0146]), for a cylinder component (inter alia paragraph [0013] particularly “… testing … cylindrical axis” e.g. paragraph [0206] & figure 12) by preparing at least one cylinder diagram that is orientated to align with the axis of astigmatism of the patient (implicit given step 153 paragraph [0206] “target image with one-dimensional features is presented at the angle of cylinder”), presenting the orientated at least one cylinder diagram via the computerized screen (e.g. step 153 paragraph [0206] “target image with one-dimensional features is presented at the angle of cylinder”), instructing, via at least one of the portable input device or the patient terminal (inter alia paragraph [0118] “the UI is configured to output feedback questions and instructions to the subject”), the patient to move to a focal-distance (commensurate with maximum distance of best acuity or MDBA) from the computerized screen where the at least one cylinder diagram is in focus (e.g. step 154 paragraph [0206] “subject is requested to increase the distance between his/her tested eye and the target to the most distant location … where the target image is still inter alia paragraph [0257] “In any of the above described tests the UI of the application allows instructing the subject along the test while providing input platform for inputting data and operational commands such as for operating the camera for capturing the image of the subject's face when the subject feels he/she has reached the MDBA position and the like”), receiving from the patient at least one input per cylinder diagram (inter alia abstract “receiving subjective feedback from the subject”) via the portable input device (paragraph [0114] “UI allows receiving subjective feedback from the subject regarding the displayed image for calculating one or more values of one or more quantifiable parameters indicative of one or more aspects of the refractive error of the tested eye of the subject” & paragraph [0126] “feedback module 113 for instructing the subject during an examination session and for allowing the subject to input his/her feedback”), relating the at least one input per cylinder diagram to the focal-distance of the patient from the computerized screen (e.g. step 156 paragraph [0206] “the MDBA of the related axis … are saved”), determining the at least one input per cylinder diagram corresponds to a cylinder measurement based on the relation of the at least one input per cylinder diagram to the focal-distance (e.g. step 157 paragraph [0206] notes a cylinder power determination) because refractive errors related nearsightedness/farsightedness are reduced or eliminated as a result of the at least one input per cylinder diagram being provided when the patient is located at the focal-distance from the computerized screen (no patentable weight given since this lists benefits motivating applicant, further these benefits would flow from preforming the claimed steps and it has been held "[i]n relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art." Ex parte Levy, 17 USPQ2d 1461, 1464, 1990, see MPEP 2112), and using the cylinder measurement for the cylinder component for the astigmatism portion of the corrective lenses  
Regarding claim 3 Limon discloses the method according to claim 1, as set forth above.  Limon further discloses the method further comprising confirming or determining the focal-distance of the patient from the computerized screen based at least in part on a distance measurement (e.g. step 155 paragraph [0206] “distance is measured and set as the MDBA”) from a depth sensor of the patient from the computerized screen (inter alia abstract & paragraph [0035 & 0076] particularly “using a camera as a sensor that allows measuring the distance between the subject's tested eye and target image”).
Regarding claim 4 Limon discloses the method according to claim 1, as set forth above.  Limon further discloses the method further comprising verifying that the patient is at the focal-distance based at least in part on an input from a depth sensor (inter alia abstract & paragraph [0035, 0076 & 0206] particularly “distance is measured”).
Regarding claim 5 Limon discloses the method according to claim 1, as set forth above.  Limon further discloses wherein receiving the information indicative of the focal-distance of the patient includes measuring using at least one of the patient terminal or the portable input device a distance of the patient from the computerized screen (where details of the at least one cylinder diagram can just be seen or distinguished by the patient inter alia paragraph [0128] “instructing the subject to position himself/herself or the display device/area 130/135 to the MDBA according to his/her subjective perspective and receiving data outputted by the sensor 120 for processing thereof to deduce (estimate) the distance "Di" between the subject's tested eye and the target image at each given moment or timeframe”).
Regarding claim 6 Limon discloses the method according to claim 1, as set forth above.  Limon further discloses wherein receiving the information indicative of the focal-distance of the patient includes: receiving a first input in the portable input device indicative that the patient cannot see details 
Regarding claim 8 Limon discloses the method according to claim 1, as set forth above.  Limon further discloses wherein testing for the cylinder component comprises: after displaying the at least one cylinder diagram on the computerized screen, instructing the patient to move away from the computerized screen until they cannot see a detail element of the at least one cylinder diagram; receiving a first input of the at least one input per cylinder diagram indicating that the patient cannot see the detail element of the at least one cylinder diagram; instructing the patient to move towards the computerized screen until they can just identify the detail element of the at least one cylinder diagram (e.g. step 154 paragraph [0206] “subject is requested to increase the distance between his/her tested eye and the target to the most distant location … by moving him/herself … farther away … where the target image is still recognizable” thus it is implicit that in discovering the most distant location where the target is recognizable would include moving just outside of range and correcting by moving back across the recognizable border, this is interpretation is reasonable, well within the grasp of the ordinarily skilled and consistent the broadest reasonable interpretation as is required be the MPEP 2111); receiving a second input of the at least one input per cylinder diagram indicating that the patient can just identify the detail element of the at least one cylinder diagram (implicit given the nature of the test); and determining the focal-distance as a distance between the patient and the computerized screen when the patient can just identify the detail element of the at least one cylinder diagram (e.g. step 155 paragraph [0206] “distance is measured”).

Regarding claim 10 Limon discloses the method according to claim 9, as set forth above.  Limon further discloses wherein instructing the patient to move to the focal-distance away from the computerized screen (as set forth above) comprises providing audio instructions to the patient via the portable input device or the patient terminal (inter alia paragraph [0257] “UI of the application allows instructing the subject … instructions can be … audio outputted”).
Regarding claim 11 Limon discloses the method according to claim 1, as set forth above.  Limon further discloses wherein the method comprises communicating with the patient over a wireless connection (paragraph [0146] “assembly of separated devices … connected to one another over a local connection … example: cables, WiFi, Bluetooth, infrared or any other wireless connection”).
Regarding claim 14 Limon discloses a method for determining an astigmatism portion of a corrective lenses prescription for a patient (title & paragraph [0002] e.g. figures 2-3B & 11-12) comprising, separately, for each eye of the patient (inter alia paragraph [0008, 0130 & 0186-87] see figure 3A); connecting a processor (e.g. 110) to a patient terminal comprising a computerized screen (e.g. 130) and a portable3 input device (e.g. 111 an/or 113) separate from the patient terminal (paragraph [0146]), via a network (paragraph [0146]), to determine the astigmatism portion of the corrective lenses prescription for the patient; identifying, via a processor, an axis of astigmatism of the patient(e.g. figure 12 step 151 paragraph [0206] “angle of cylinder axis is received from previous measurements”); testing, via the processor estimating, via the processor (inter alia paragraph [0107, 0126 & 0146])), for a cylinder component (inter alia paragraph [0013] particularly “… testing … inter alia paragraph [0257]), receiving from the patient at least one cylinder input (e.g. abstract “receiving subjective feedback from the subject”) via the portable input device (paragraph [0114] “UI allows receiving subjective feedback from the subject regarding the displayed image for calculating one or more values of one or more quantifiable parameters indicative of one or more aspects of the refractive error of the tested eye of the subject” e.g. via feedback module 113 relating the at least one cylinder input to the focal-distance of the patient from the computerized screen (e.g. step 156 paragraph [0206] “the MDBA of the related axis … are saved”), and determining the at least one cylinder input corresponds to a cylinder measurement based on the relation of the at least one cylinder input to the focal-distance (e.g. step 157 paragraph [0206] notes a cylinder power determination) because refractive errors related nearsightedness/farsightedness are reduced or eliminated as a result of the at least one cylinder input being provided when the patient is located at the focal-distance from the computerized screen (no patentable weight given as set forth above); and processing, via the processor estimating, via the processor (inter alia paragraph [0107, 0126 & 0146]), the cylinder measurement for  
Regarding claim 16 the limitations of claim 16 are the contained in the limitations of claims 3-4 and claim 16 is rejected for the same reasons.
Regarding claims 17-19 the limitations of claims 17-19 are the same as the limitations of claims 5-6 and 8, respectively, and claims 17-19 are rejected for the same reasons.
Regarding claim 20 Limon further discloses a non-transitory computer readable medium including a plurality of instructions (e.g. figure 2 memory unit 140 & paragraph [0014] discussing testing software), which when executed by at least one processor (paragraph [0014] “software operable through said at least one processor”), cause the at least one processor to operate with a display device and an input device (paragraph [0014] “configured for displaying of target images inputting subjective feedback”) to determine a corrective lenses prescription (paragraph [0014] “outputting test results” & paragraph [0206] particularly “final results allow to take these values for preparing glasses or contact lenses”) for a patient comprising, the method of claims 1 and/or 14.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Insofar as they are understood claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over (1) Limon WO2014/195951, of record, in view of Foster US Patent Application Publication 2006/0023163, of record, and (2) Limon US Patent Application Publication 2016/0120402, of record, in view of Foster US Patent Application Publication 2006/0023163, of record.
Regarding claims 2 and 15 Limon discloses the method according to claims 1 and 14, as set forth above.  Limon does not disclose wherein the computerized screen is embedded in a kiosk.  Foster discloses a method for determining a corrective lenses prescription for a patient (title) comprising, inter alia abstract & paragraphs [0006, 0008 & 0027-28] discuss testing including cylindrical testing thereby including astigmatisms), where the computer screen is in a kiosk (abstract e.g. figure 1A) for the purpose of allowing individuals to screen their eyesight without assistance and also provide a means for making referrals, scheduling appointments, ordering lenses, dispensing lenses, and/or forwarding prescriptions to eye care professionals or lens manufacturers (abstract).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the method as disclosed by Limon to have the computer screen in a kiosk as taught by Foster for the purpose of allowing individuals to screen their eyesight without assistance and also provide a means for making referrals, scheduling appointments, ordering lenses, dispensing lenses, and/or forwarding prescriptions to eye care professionals or lens manufacturers.

Insofar as it is understood claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over (1) Limon WO2014/195951, of record, in view of Maddalena et al. 7,367,675, of record; and (2) Limon US Patent Application Publication 2016/0120402, of record, in view of Maddalena et al. 7,367,675, of record.
Regarding claim 13 Limon discloses the method according to claim 1, as set forth above.  Limon does not disclose wherein the method further comprises sending the determined astigmatism prescription to at least one doctor for review and approval.  Maddalena teaches a method for testing eyes (abstract) using computer-based vision testing system incorporating programs which allow the vision testing to be carried out on a video display unit, such as a computer monitor (column 4 lines 60-67) and further teaches sending the determined astigmatism prescription to at least one doctor for 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/GEORGE G KING/Primary Examiner, Art Unit 2872                                                                                June 7, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Both publications are in the same family with different publication dates.  The reference notations used by the examiner, e.g. paragraph numbers, refer to ‘402.
        2 No patentable weight is given to the modifier “portable” since it has been held that making a device portable or movable without producing any new and unexpected result involves only routine skill in the art. In re Lindberg, 194 F.2d 732, 93 USPQ 23 (CCPA 1952).  See MPEP 2144.04.
        3 No patentable weight is given to the modifier “portable” since it has been held that making a device portable or movable without producing any new and unexpected result involves only routine skill in the art. In re Lindberg, 194 F.2d 732, 93 USPQ 23 (CCPA 1952).  See MPEP 2144.04.